BIJUR, J.
Plaintiff sued to recover damages for false representaalleged to made by defendants, relying upon which the plaintiff bought certain bonds, to his loss as proved. The representations proved to have been made by defendants were that no other bonds of this issue were on the market, and that they were shortly to be retired at an advanced price. These representations were of facts which were material, and warranted the recovery which the jury awarded. They were not representations as to matters of opinion, and the verdict should not have been set aside.
Order reversed, with costs, and verdict reinstated, with costs. All concur.